ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_02_FR.txt. 78 SAHARA OCCIDENTAL (DÉCL. IGNACIO-PINTO)

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

Je n’ai pu souscrire qu’en partie à l’avis de la Cour internationale de Justice
en date du 16 octobre 1975 et seulement parce que, en son dernier considérant
(par. 162), la Cour

«conclut que les éléments et renseignements portés à sa connaissance
n’établissent l'existence d’aucun lien de souveraineté territoriale entre le
territoire du Sahara occidental d’une part, le Royaume du Maroc ou
l’ensemble mauritanien d’autre part. La Cour n’a donc pas constaté
l’existence de liens juridiques de nature à modifier l’application de la
résolution 1514 (XV) quant à la décolonisation et en particulier l’ap-
plication du principe de l’autodétermination grâce à l'expression libre et
authentique de la volonté des populations du territoire. »

Je rejette en conséquence toute la partie de l’exposé de la Cour qui déclare
qu’au moment de la colonisation espagnole il. y avait des liens juridiques
d’allégeance entre le sultan du Maroc et certaines tribus du territoire en même
temps que d’autres liens juridiques entre l’ensemble mauritanien et le terri-
toire du Sahara occidental.

Mon opposition contre l’avis consultatif provient de ce que je considère
que, s’il appert que la Cour est fondée à se déclarer compétente aux termes des
dispositions de l’article 96 de la Charte des Nations Unies d’une part et de
l'article 65 du Statut de la Cour d’autre part pour recevoir de l’Assemblée
générale des Nations Unies la requête d’avis consultatif, il eût été opportun
qu’en raison de certaines circonstances de la cause ab initio la Cour, usant de
son pouvoir discrétionnaire, après avoir déclaré recevable la requête quant à
la forme, la rejette quant au fond parce que les questions telles qu’elles étaient
posées constituent une sorte de questions pièges, lesquelles amenaient de
toute manière à la réponse attendue en l’espèce, la reconnaissance de droits de
souveraineté au Maroc d’une part et à la Mauritanie d’autre part sur telle ou
telle autre partie du Sahara occidental.

Pour abréger et éviter des répétitions inutiles, je puis me rallier aux
observations de M. Petrén portant sur l’interprétation du paragraphe 162 de
l'avis et les raisons pour lesquelles mon collègue, comme moi-même, rejette
dans ce paragraphe tout ce qui ne concerne pas les liens de souveraineté sur le
territoire de la part du Maroc ou de l’ensemble mauritanien, partie du
paragraphe que je puis accepter.

Judge NAGENDRA SINGH makes the following declaration:

While agreeing with the Advisory Opinion and the emphasis that it places
on ascertainment of the will of the people “genuinely expressed” as the basic

70
